COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


OFELIA VILLALOBOS,                              §
INDIVIDUALLY AND AS                                                No. 08-14-00189-CV
PERSONAL REPRESENTATIVE OF                      §
THE ESTATE OF CESAR VERA,                                            Appeal from the
AND ON BEHALF OF ALL                            §
WRONGFUL DEATH                                                  County Court at Law No. 6
BENEFICIARIES AND DIANA                         §
SERRANO AS NEXT FRIEND OF                                        of El Paso County, Texas
JULIA ARALE VERA,                               §
                                                                  (TC# 2013-DCV4428)
                             Appellants,        §

V.                                              §

EL PASO HEALTHCARE SYSTEM,                      §
LTD. D/B/A DEL SOL MEDICAL
CENTER,                                         §

                               Appellee.        §

                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss the appeal as moot because the

parties have resolved the litigation in the underlying case. See TEX.R.APP.P. 42.1. We grant the

motion and dismiss the appeal. Costs are taxed against the parties incurring them.


September 3, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)